                                         Case 3:20-cv-07697-MMC Document 127 Filed 05/03/21 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CHRISTOPHER GEORGE SIBLEY, et                 Case No. 20-cv-07697-MMC
                                         al.,
                                  8                                                    ORDER GRANTING PLAINTIFFS’
                                                       Plaintiffs,                     RULE 60(B) MOTION; GRANTING
                                  9                                                    PLAINTIFFS’ RULE 6(B) MOTION;
                                                v.                                     VACATING HEARING; VACATING
                                  10                                                   ORDER GRANTING DEFENDANT
                                         AIR AND LIQUID SYSTEMS                        VIKING PUMP, INC.’S MOTION TO
                                  11     CORPORATION, et al.,                          DISMISS; SETTING BRIEFING
                                                                                       SCHEDULE ON DEFENDANT VIKING
                                  12                   Defendants.                     PUMP, INC.’S MOTION TO DISMISS
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court are the following two motions, both filed by plaintiffs Christopher

                                  15   George Sibley and Maria Sibley on March 29, 2021: (1) “Rule 60(b) Motion for Relief from

                                  16   Order” (“Rule 60(b) Motion”) and (2) “Rule 6(b) Motion for a Post-Deadline Filing

                                  17   Extension” (“Rule 6(b) Motion”). Defendant Viking Pump, Inc. (“Viking Pump”) has filed a

                                  18   combined opposition to both motions, to which plaintiffs have replied. Having considered

                                  19   the papers submitted in support of and in opposition to the motions, the Court deems the

                                  20   matters appropriate for determination on the parties’ respective written submissions,

                                  21   VACATES the hearing scheduled for May 7, 2021, and rules as follows.

                                  22                                        BACKGROUND

                                  23          On November 2, 2020, plaintiffs filed a complaint in the instant action, alleging

                                  24   Christopher Sibley “ha[d] sustained asbestos-related lung injuries as a result of his

                                  25   inhalation of asbestos fibers” due to his “repeated exposure to asbestos-containing

                                  26   products manufactured, distributed, and/or sold by defendants and supplied to, installed

                                  27   and/or maintained by defendants at [his] worksites.” (See Compl. ¶¶ 1, 4.) Based

                                  28   thereon, Christopher Sibley asserts the following three Causes of Action, titled,
                                            Case 3:20-cv-07697-MMC Document 127 Filed 05/03/21 Page 2 of 5




                                  1    respectively, “Negligence,” “Products Liability,” and “Premises Owner/Contractor

                                  2    Liability”; Maria Sibley, who, at all relevant times, was Christopher Sibley’s spouse,

                                  3    asserts a single cause of action “for the loss of spousal relationship as a result of

                                  4    [Christopher Sibley’s] illness and subsequent death.” (See id. ¶ 69.)1

                                  5            On March 4, 2021, Viking Pump filed a “Motion to Dismiss for Lack of Personal

                                  6    Jurisdiction.” No opposition to said motion was filed, and, on March 25, 2021, Viking

                                  7    Pump filed a “Notice of Non-Response.” By order filed March 26, 2021 (“March 26

                                  8    Order”), the Court granted Viking Pump’s motion and dismissed plaintiffs’ claims against

                                  9    Viking Pump without prejudice.

                                  10           On March 29, 2021, plaintiffs filed their Rule 60(b) Motion, seeking an order

                                  11   vacating the March 26 Order on the basis of excusable neglect. That same day, plaintiffs

                                  12   also filed their Rule 6(b) Motion, seeking an order extending plaintiffs’ deadline to file
Northern District of California
 United States District Court




                                  13   opposition to Viking Pumps’ Motion to Dismiss.2

                                  14                                             DISCUSSION

                                  15   A.      Rule 60(b) Motion

                                  16           Pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, a district court,

                                  17   “[o]n motion and just terms, . . . may relieve a party . . . from a final judgment, order, or

                                  18   proceeding for . . . excusable neglect.” See Fed. R. Civ. P. 60(b)(1). In determining

                                  19   whether a sufficient showing of excusable neglect has been made, courts weigh the

                                  20   following four factors: “(1) the danger of prejudice to the non-moving party, (2) the length

                                  21   of delay and its potential impact on judicial proceedings, (3) the reason for the delay,

                                  22   including whether it was within the reasonable control of the movant, and (4) whether the

                                  23

                                  24           On April 19, 2021, plaintiffs filed a “Suggestion of Death,” wherein plaintiffs’
                                               1

                                       counsel states Christopher Sibley passed away on April 17, 2021, and that “[p]laintiff will
                                  25   move for an order substituting Maria Sibley or other successor or representative for
                                       Christopher George Sibley within 90 days of the service of this statement.” (See Doc.
                                  26   No. 122 at 1:8-10.) Although, to date, no such motion has been filed, Maria Sibley, who,
                                       as noted, brings a loss of consortium claim, remains a plaintiff in the instant action. (See
                                  27   FAC ¶ 69.)
                                               2
                                  28               On April 30, 2021, plaintiffs filed their opposition. (See Doc. No. 126.)

                                                                                        2
                                         Case 3:20-cv-07697-MMC Document 127 Filed 05/03/21 Page 3 of 5




                                  1    moving party's conduct was in good faith.” See Pincay v. Andrews, 389 F.3d 853, 855

                                  2    (9th Cir. 2004) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.

                                  3    380, 395 (1993)).

                                  4           In opposing plaintiffs’ motion, Viking Pump has not addressed the first, second,

                                  5    and fourth of the above-listed factors, and the Court, for the reasons stated by plaintiffs,

                                  6    finds those factors weigh in favor of granting the relief requested. Specifically, Viking

                                  7    Pump would not be prejudiced if the March 26 Order is set aside, and the length of delay

                                  8    as to plaintiffs’ filing of the Rule 60(b) Motion, i.e., eleven days after the deadline for filing

                                  9    opposition to Viking Pump’s Motion to Dismiss and three days after the filing of the March

                                  10   26 Order, is minimal, as is the potential impact of such delay on the instant proceedings.

                                  11   See Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1224-25 (9th Cir. 2000) (finding loss

                                  12   of “quick victory” insufficient prejudice to justify denial of Rule 60(b)(1) relief; further
Northern District of California
 United States District Court




                                  13   finding plaintiff’s approximately one-month delay in filing Rule 60(b)(1) motion was “not

                                  14   long enough to justify denying relief”). Further, there is no evidence plaintiffs “acted with

                                  15   anything less than good faith.” See id. at 1225 (finding, where plaintiff’s counsel’s “errors

                                  16   resulted from negligence and carelessness, not from deviousness or willfulness,”

                                  17   plaintiff’s counsel acted in good faith).

                                  18          As to the third factor, i.e., “the reason for the delay,” see Pincay, 389 F.3d at 855,

                                  19   plaintiffs’ counsel states that “[t]he paralegal assigned to and working on this case has

                                  20   developed a serious health condition that has prevented her from completing her job,”

                                  21   that counsel learned of the paralegal’s health condition on March 3, 2021, that “various

                                  22   stay at home orders and work from home orders have made enlisting supplemental

                                  23   assistance on this [case] . . . slow and difficult,” and, thus, “responding to the paralegal’s

                                  24   health condition . . . has taken several weeks,” and that, during the time he was taking

                                  25   “steps to respond to and address that issue, . . . Viking Pump., Inc.’s motion to dismiss

                                  26   was missed.” (See Rule 60(b) Mot. at 5:28-6:4, 6:12-19; see also Decl. of Ari Friedman

                                  27

                                  28
                                                                                       3
                                            Case 3:20-cv-07697-MMC Document 127 Filed 05/03/21 Page 4 of 5




                                  1    in Supp. of Rule 60(b) Mot. ¶¶ 8, 17-19.)3 In response, Viking Pump contends the

                                  2    reasons identified by plaintiffs for their delay do not support a finding of excusable

                                  3    neglect.

                                  4            The Ninth Circuit, however, under circumstances less compelling than the

                                  5    circumstances described above, has found parties requesting relief on the basis of

                                  6    excusable neglect and who had shown the first, second, and fourth factors supported a

                                  7    finding of excusable neglect, were entitled to such relief. See, e.g., Pincay, 389 F.3d at

                                  8    858-59 (holding district court did not abuse its discretion in granting defendant’s motion to

                                  9    extend time to file notice of appeal on basis of excusable neglect, notwithstanding “the

                                  10   mistake itself, the [paralegal’s] misreading of [Federal Rule of Appellate Procedure

                                  11   4(a)(1)(A)], was egregious” and “the lawyer undoubtedly should have checked the Rule

                                  12   itself”; noting, “a lawyer’s failure to read an applicable rule is one of the least compelling
Northern District of California
 United States District Court




                                  13   excuses that can be offered”); Bateman, 231 F.3d at 1225 (holding plaintiff entitled to

                                  14   Rule 60(b)(1) relief notwithstanding plaintiff’s counsel’s “lack of regard for his client’s

                                  15   interests and the court’s docket”; noting, “[t]he reason for the delay is, admittedly, weak”).

                                  16           Accordingly, the Court finds plaintiffs have made a sufficient showing of excusable

                                  17   neglect, and the March 26 Order will be vacated.

                                  18   B.      Rule 6(b) Motion

                                  19           Rule 6(b) of the Federal Rules of Civil Procedure provides that, “[w]hen an act may

                                  20   or must be done within a specified time, the court may, for good cause, extend the time

                                  21   . . . on motion made after the time has expired if the party failed to act because of

                                  22   excusable neglect.” See Fed. R. Civ. P. 6(b)(1).

                                  23

                                  24           3
                                                Plaintiffs assert their failure to timely file opposition to Viking Pump’s motion is
                                  25   excusable for the additional reason that Viking Pump’s motion “was not served on File &
                                       ServeXpress as required by the Court’s February 5th order Authorizing Electronic
                                  26   Service.” (Rule 60(b) Mot. at 6:5-7.) As Viking Pump points out, however, Viking Pump
                                       is not a party to the “Stipulation . . . Authorizing Electronic Service” (see Doc. No. 98) that
                                  27   the Court, by order filed February 5, 2021, approved (see Order, filed Feb. 5, 2021, at
                                       1:25-27 (stating, “[a]ll parties, who[] have executed this Stipulation, are ordered to utilize
                                  28   File & ServeXpress as their electronic service vendor for service of motions”)).

                                                                                      4
                                         Case 3:20-cv-07697-MMC Document 127 Filed 05/03/21 Page 5 of 5




                                  1           Here, as to good cause, Viking Pump has not addressed plaintiffs’ argument that

                                  2    significant motions ordinarily “should be determined on [their] merits” or that plaintiffs

                                  3    have “moved diligently to correct th[eir] error” (see Rule 6(b) Mot. at 6:26-27, 7:5-7);

                                  4    rather, Viking Pump focuses solely on challenging plaintiffs’ showing as to excusable

                                  5    neglect. The Court finds plaintiffs have moved diligently and that good cause has been

                                  6    shown for a limited extension. Additionally, as discussed above, plaintiffs have made a

                                  7    sufficient showing as to excusable neglect.

                                  8           Accordingly, the Court will set a briefing schedule on Viking Pump’s Motion to

                                  9    Dismiss and will consider plaintiffs’ late-filed opposition thereto.

                                  10                                           CONCLUSION

                                  11          For the reasons stated above, plaintiffs’ Rule 60(b) Motion and Rule 6(b) Motion

                                  12   are hereby GRANTED as follows:
Northern District of California
 United States District Court




                                  13          1.     The March 26 Order is hereby VACATED.

                                  14          2.     The deadline for filing opposition to Viking Pump’s Motion to Dismiss is

                                  15   hereby EXTENDED to April 30, 2021, the date on which the opposition was filed.

                                  16          3.     Viking Pump’s Reply in support of its Motion to Dismiss shall be filed no

                                  17   later than May 21, 2021.

                                  18          4.     The hearing on Viking Pump’s Motion to Dismiss is hereby scheduled for

                                  19   June 4, 2021, at 9:00 a.m.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: May 3, 2021
                                                                                                 MAXINE M. CHESNEY
                                  23                                                             United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
